ORDER

PER CURIAM.
AND NOW, this 1st day of February, 2012, as Petitioners’ Amended Application for Exercise of King’s Bench Powers or Extraordinary Jurisdiction replaced the initial Application for Exercise of King’s Bench Powers or Extraordinary Jurisdic*589tion, the initial Application for Exercise of King’s Bench Powers or Extraordinary Jurisdiction is DISMISSED. Additionally, the Motion for Leave to File Reply Brief and the Motion for Leave to Supplement Application are GRANTED. Furthermore, the Amended Application for Exercise of King’s Bench Powers or Extraordinary Jurisdiction is DENIED. Finally, the Motion for Consolidation is DISMISSED AS MOOT.